Title: [Diary entry: 25 April 1787]
From: Washington, George
To: 

Wednesday 25th. Mercury at  in the Morning— at Noon and  at Night. The Morning lowering with the Wind—at times great appearances

or rain, at other times the clouds looked thin and the Sun shone—but about half after five it began to rain, and continued to do so pretty fast and steadily for about half an hour preceeded by thunder & lightning which continued through the Rain frequent & sharp. The Majors child dying betwn. 7 & 8 Oclock A.M. Mr. Massey stayed to bury it. About 10 Oclock Doctr. & Mrs. Stuart arrived & as were setting down to dinner Doctr. Craik came in from Maryland—all of whom went away after it. A good many fish caught before the rain.